DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Preliminary Amendment
Claims 1-15 have been cancelled as requested by the Applicant.
Claims 16-35 have been added and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over OGINO et al. (US 2015/0077477 A1)  in view of Joo et al. (US 2011/0298880 A1).
As related to independent claims 16 & 27, OGINO et al. teaches a device [Claim 16] for printing a composition [Claims 16 & 27] onto a printable medium comprising: a cartridge including the composition (OGINO et al. – Page 1, Paragraphs 21-22 and Figure 9, Reference #7, #10, #12, & #11, shown below) comprising: a curable solvent includes a resin curable by application of energy (OGINO et al. – Page 1, Paragraphs 3, & 21-22), an ejection unit for ejecting the composition from the cartridge; a magnetic field generation unit for applying a magnetic field to the composition ejected from the ejection unit; and an energy regulation unit for generating and/or blocking energy for curing the composition ejected from the ejection unit, wherein the energy generated from the energy regulation unit is any one selected from among thermal energy, light energy, and chemical energy (OGINO et al. – Page 1, Paragraphs 21-22 and Page 2, Paragraphs 32-32 and Figures 8-9, Reference #30 & #3, shown below).


    PNG
    media_image1.png
    636
    403
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    461
    269
    media_image2.png
    Greyscale


Continuing with claims 16 & 27, OGINO et al. does not specifically teach the composition comprises magnetic-color-changeable microcapsules or the specific molecular weight & viscosity as claimed.  However, Joo et al. teaches a device [Claim 16] for printing a composition [Claims 16 & 27] onto a printable medium (Joo et al. – Page 1, Paragraph 2 and Figure 19, shown below) and specifically teaches the composition comprises magnetic-color-changeable microcapsules, wherein the magnetic-color- changeable microcapsules are microcapsules including a curable solvent in which electrically charged particles are dispersed (Joo et al. – Page 1, Paragraphs 2 & 8-9; Page 2, Paragraphs 16-38; Page 3, Paragraphs 60-62; and Page 4, Paragraphs 63-68), the resin having a weight average molecular weight of 100 to 1,000, and wherein the curable solvent has a viscosity of 5 to 50 cps measured at 25°C (Joo et al. – Page 4, Paragraphs 63-68).


    PNG
    media_image3.png
    314
    380
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the various printable compositions available to be used by the devices for printing and specifically incorporate the compositions taught by Joo et al. into the device for printing a composition of OGINO et al. in an effort to provide an printable composition with a low viscosity that is UV curable (OGINO et al. – Page 1, Paragraph 5) which includes numerous particles having electric charge or magnetic properties which are fixed to a print medium and provide structural color obtained by light reflection at specific wavelengths (Joo et al. – Page 1, Paragraphs 2 & 9-11).

As related to dependent claim 17, the combination of OGINO et al. and Joo et al. remains as applied above and continues to teach the printing device is a handheld writing device (OGINO et al. – Figures 2-3, Reference #7).
As related to dependent claim 18, the combination of OGINO et al. and Joo et al. remains as applied above and continues to teach the microcapsules are configured to vary the spacing between the particles depending on a change in strength or direction of the magnetic field generated from the magnetic field generation unit (OGINO et al. – Page 1, Paragraphs 21-22 and Joo et al. – Page 1, Paragraph 2).
As related to dependent claim 19, the combination of OGINO et al. and Joo et al. remains as applied above and continues to teach the magnetic field generation unit is configured to generate the magnetic field before or after adsorption of the composition to a surface of the printable medium (OGINO et al. – Page 1, Paragraphs 21-22 & Figure 9, shown above and Joo et al. – Page 4, Paragraphs 63-68 & Figure 19, shown above).
As related to dependent claims 20 & 28, the combination of OGINO et al. and Joo et al. remains as applied above and continues to teach between the particles there is a spacing that is controllable by application of a magnetic field, and wherein the particles have a wavelength of light reflected therefrom that varies depending on a change in the spacing (OGINO et al. – Page 1, Paragraphs 21-22 & Figure 9, shown above and Joo et al. – Page 4, Paragraphs 63-68 & Figure 19, shown above).
As related to dependent claims 21 & 29, the combination of OGINO et al. and Joo et al. remains as applied above and continues to teach the particles are electrically charged as they are or are electrically charged by varying properties of the particles (OGINO et al. – Page 2, Paragraphs 23, 27, & 32 and Joo et al. – Page 4, Paragraphs 63-68).
As related to dependent claims 22 & 30, the combination of OGINO et al. and Joo et al. remains as applied above and continues to teach the particles include at least one element selected from among Fe, Co, and Ni (Joo et al. – Page 2, Paragraph 18 and Page 3, Paragraphs 60-62).
As related to dependent claims 23 & 31, the combination of OGINO et al. and Joo et al. remains as applied above and continues to teach the resin is a photocurable resin and/or a thermosetting resin (OGINO et al. – Page 1, Paragraph 3 & Page 2, Paragraph 27 and Joo et al. – Page 3, Paragraph 61 & Page 4, Paragraph 68).
As related to dependent claims 24 & 32, the combination of OGINO et al. and Joo et al. remains as applied above and continues to teach the magnetic-color-changeable microcapsules comprise a transparent capsule wall encapsulating a composition comprising electrically charged nanoparticles capable of forming a photonic crystal lattice in response to application of a magnetic field and a curable solvent comprising one or more monomer types capable of forming a crosslinked resin and a polymerization initiator (Joo et al. – Page 1, Paragraphs 2 & 8-15; Page 2, Paragraphs 16-38; Page 3, Paragraphs 60-62; and Page 4, Paragraphs 63-68).
As related to dependent claims 25 & 33, the combination of OGINO et al. and Joo et al. remains as applied above and continues to teach the curable solvent is composed of 90 to 96 wt% of one or more monomers capable of forming a crosslinked resin, 1 to 8 wt% of a polymerization initiator, and 0.1 to 5 wt% of a dispersant (Joo et al. – Page 1, Paragraphs 2 & 8-15; Page 2, Paragraphs 16-38; Page 3, Paragraphs 60-62; Page 4, Paragraphs 63-68; and Page 6, Paragraphs 84-86).
As related to dependent claims 26 & 34, the combination of OGINO et al. and Joo et al. remains as applied above and continues to teach the monomer comprises at least two crosslinkable ene-moieties, in particular at least two acrylate or methacrylate moieties [claim 34] (Joo et al. – Page 1, Paragraphs 2 & 8-15; Page 2, Paragraphs 16-38; Page 3, Paragraphs 60-62; Page 4, Paragraphs 63-68; and Page 6, Paragraphs 84-86)..
As related to dependent claim 35, the combination of OGINO et al. and Joo et al. remains as applied above and continues to teach a method of printing the composition onto a printable medium, comprising in any order: ejecting the composition onto a printable medium, applying a magnetic field to the composition to control the color of the magnetic- color-changeable microcapsules, curing the ejected composition, wherein curing is initiated by any one selected from among thermal energy, light energy, and chemical energy (OGINO et al. – Page 1, Paragraphs 21-22 and Page 2, Paragraphs 32-32 and Figures 8-9, Reference #30 & #3, shown above and Joo et al. – Page 1, Paragraphs 2 & 8-9; Page 2, Paragraphs 16-38; Page 3, Paragraphs 60-62; and Page 4, Paragraphs 63-68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yubakami et al. (US 4,758,275 A) teaches a magnetic fluid for use in a printing device which impacts the color changing drawbacks of prior compositions.  Finn et al. (US 2014/0209691 A1) teaches a composition with functional materials that change color due to magnetic fields and polymers and solvents for use in a printing device.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        4